Title: Notes on Debates, 18 December 1782
From: Madison, James
To: 


Wednesday Decr. 18th.
This day was cheifly spent on the case of Mr. Howel; whose behaviour was extremely offensive, and led to a determined opposition to him, those who were most inclined to spare his reputation. If the affair could have been closed without an insertion of his name on the Journal, He seemed willing to withdraw his protest; but the impropriety which appeared to some & particularly to Mr. Hamilton in suppressing the name of the author of a peice wch. Congress had so emphatically reprobated, when the author was found to be a member of Congress, prevented a relaxation as to the yeas & nays. Mr. Howell therefore, as his name was necessarily to appear on the Journal, adhered to the motion which inserted his protest
   
   See the Journal

 thereon. The indecency of this paper, and the pertinacity of Mr. Howell in adhering to his assertions with respect to the non-failure of any application for foreign loans, excited great & (excepting his Colleagues or rather Mr. Arnold) universal indignation and astonishment in Congress; and he was repeatedly premonished of the certain ruin in wch. he wd. thereby involve his character & consequence; and of the necessity wch. Congress wd. be laid under of vindicating themselves by some act which would expose and condemn him to all the world.
